EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Player on 16 April 2021.


The application has been amended as follows: 
        Claim 10 has been amended, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 30 January 2020.

10.	(Currently Amended)  Please recite a period on the last line after “30-60”. 


DETAILED ACTION
This Office Action details reasons for allowance. Claim 10 is amended. Claim(s) 1, 3 and 6-18 are in condition for allowance.
The Appeal Brief filed by Applicant on 19 January 2021 is acknowledged. An Appeal Conference has been held, whereupon it has been decided to allow the case.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Appellant’s arguments, filed 19 January 2021 in the Appeal Brief, with respect to the rejection of claims 1, 3, 6-15, 17 and 18 under 35 U.S.C. §103 as being unpatentable over Sommermeyer et al. in view of Greenwood and Rye et al., has been fully considered and is persuasive.
Appellant contends the instant 2-sulfoethyl starch comprises starch modified with the following formula: -CH2-CH2-S(=O)(=O)OR. Appellant contends this is structurally distinct from what would be obtained upon modifying Sommermeyer et al. with Greenwood and Rye et al. Appellant argues one of ordinary skill in the art following the teachings of the prior art would obtain starch substituted with ethyl sulfate, i.e. –CH2-CH2-O-S(=O)(=O)OR, while those of the instant claims contain starch substituted with sulfoethyl groups, i.e. -CH2-CH2-S(=O)(=O)OR. 
Thus, Appellant argues the instant claims contain a C-S bond, while the sulfate of Rye has an O-S bond. Modifying Sommermeyer et al. with the sulfate groups of Rye would also yield a starch having an O-S bond. 
withdrawn

Conclusion
Accordingly, claims 1, 3 and 6-18 (renumbered 1-15) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623